Order entered February 24, 2020




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                  No. 05-20-00208-CV
                                  No. 05-20-00209-CV

             IN THE INTEREST OF R.L. AND A.L., MINOR CHILDREN

                                        AND

                   IN THE INTEREST OF L.E.C., MINOR CHILD

                  On Appeal from the 303rd Judicial District Court
                                Dallas County, Texas
                 Trial Court Cause Nos. DF-08-06559 & DF-18-20752


                                      ORDER

      These are accelerated appeals in a parental termination case. Before the

Court is court reporter Donna Kindle’s February 21, 2020 request to extend time to

file the reporter’s record in the above appeals. Ms. Kindle states no further

extensions will be required. We GRANT Ms. Kindle’s request and ORDER the

reporter’s record be filed by March 3, 2020.


                                                 /s/   ERIN A. NOWELL
                                                       JUSTICE